DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting rejection regarding claims 1, 11 and 19 is withdrawn.
35 USC § 101 rejection regarding to claims 1, 11 and 19 is withdrawn. 
Claim Objections
Claims 4, 8, 14 and 22 are objected to because of the following informalities: indefinite language.  
Claims 4, 8, 14 and 22 recite “the rules” in the claims. In independent claims 1, 11 and 19, “a set of rules” are recited. It appeals that “the set of rules” instead of “the rules” are proper. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-8, 10-15, 17-28 are rejected under 35 U.S.C. 103 as being unpatentable over Michalik et al. (Michalik) US Patent no. 9696982 B1  in view of  Kosuru et al. (hereinafter Kosuru) US 2012/0110150 and Zalpuri et al. (Zalpuri) US 10331428B1 
In regard to claim 1, Michalik disclose A non-transitory computer accessible memory medium that stores program instructions executable to cause a computing device to: (col. 13, line 15-25 medium) 
receive an indication of a plurality of target devices for which an update has been determined to be valid according to a set of rules; (Fig. 3, col. 7, line 42-col. 8, line 50 pilot host set has been determined to update from the user configuration screen, update host set based on the user configuration and the changes can be confirmed and reflected)
concurrently update the plurality of target devices, wherein, in concurrently updating the plurality of target devices, the program instructions are executable to cause the computing device to: (col. 5, line 2-12, col. 8, line 50-col. 10, 35 an update to the pilot hosts and another update to the remaining hosts in the host fleet in two stages of update)
initiate concurrent updating of at least a portion of the plurality of target devices using a first level of concurrency; (Fig. 3, col. 7, line 42-col. 9, line 18 based on user configured number of pilot hosts, deploy test update) 
monitor the concurrent updating, thereby generating first results; (col. 8, line 50-65, col. 10, line 36-50, monitoring the progress of the test deployment and determine if the test deployment is successful) and
in response to the first results meeting first criteria, (col. 8, line 50-65, monitoring the progress of the deployment and determine if the deployment is successful) initiate concurrent updating of at least a successive portion of the plurality of target devices at a second level of concurrency, wherein the second level of concurrency is greater than the first level of concurrency. (Fig. 3, col. 8, line 66-col. 9, line 18, col. 10, 18-36 deploy the remaining hosts in the host fleet of the test deployment is successful, the remaining hosts in the host fleet has larger number, for example, host count limit is 100 in fig. 3 and count 24.14% of the hosts covered, also 336 the host count required for full coverage is much greater, etc.)
But Michalik fail to explicitly disclose “wherein initiating concurrent updating comprises pushing the update to the portion of the plurality of target devices;”
Kosuru disclose wherein initiating concurrent updating comprises pushing the update to the portion of the plurality of target devices; ([0032] push the updates to one or more nodes of the one or more clusters)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Kosuru’s method of upgrading into Michalik’s invention as they are related to the same field endeavor of managing group of devices. The motivation to combine these arts, as proposed above, at least because Kosuru’s pushing the upgrade to the nodes of the cluster would help to provide component upgrade control into Michalik’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that pushing the upgrade to the nodes of the cluster would help to provide more intuitive ways to update the system.
But Michalik and Kosuru fail to explicitly disclose “and repeating said monitoring and said initiating concurrent updating one or more times for further successive portions of the plurality of target devices at respective successively greater levels of concurrency, wherein the successive greater levels of concurrency are applied as warranted by successive results.”
Zalpuri disclose and repeating said monitoring and said initiating concurrent updating one or more times for further successive portions of the plurality of target devices at respective successively greater levels of concurrency, wherein the successive greater levels of concurrency are applied as warranted by successive results. (col. 2, line 21-57, col. 3, line 50-col4, line 19, col. 9, line 14-col. 10, line 10, a predetermined number of computers at a time, for example 2, 4, 16, 32, etc. are updated and the updated are based on the successful update of the computer cluster, such as function correctly, which are verified)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Zalpuri’s method of upgrading into Kosuru and Michalik’s invention as they are related to the same field endeavor of managing group of devices. The motivation to combine these arts, as proposed above, at least because Zalpuri’s upgrading device in multiple stages would help to provide system upgrade control into Kosuru and Michalik’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that upgrading device in multiple stages would help to provide more intuitive ways to update the system and therefore improve the efficiency of the system updating. 
In regard to claim 2, Michalik, Kosuru, Zalpuri disclose The non-transitory computer accessible memory medium of claim 1, the rejection is incorporated herein.
But Michalik, Zalpuri fail to explicitly disclose “wherein the update being valid for a target device comprises the update being compatible with one or more of: hardware of the target device; software of the target device; or configuration information of the target device.”
Kosuru disclose wherein the update being valid for a target device comprises the update being compatible with one or more of: hardware of the target device; software of the target device; or configuration information of the target device. ([0022] [0023][0035] [0054] compatibility of software version of the node)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Kosuru’s method of upgrading into Zalpuri, Michalik’s invention as they are related to the same field endeavor of managing group of devices. The motivation to combine these arts, as proposed above, at least because Kosuru’s upgrading device based on compatibility of the node would help to provide component upgrade control into Zalpuri, Michalik’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that upgrading device based on compatibility of the node would help to provide more intuitive ways to update the system.
In regard to claim 3, Michalik, Zalpuri and Kosuru disclose The non-transitory computer accessible memory medium of claim 2, the rejection is incorporated herein.
But Michalik, Zalpuri fail to explicitly disclose “wherein the compatibility of the update is based at least partly on one or more of: version of software for each target device; or  version of configuration information for each target device.”
Kosuru disclose wherein the compatibility of the update is based at least partly on one or more of: version of software for each target device; or  version of configuration information for each target device. ([0022] [0023][0035] [0054] compatibility of software version of the node)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Kosuru’s method of upgrading into Zalpuri, Michalik’s invention as they are related to the same field endeavor of managing group of devices. The motivation to combine these arts, as proposed above, at least because Kosuru’s upgrading device based on compatibility of the node would help to provide component upgrade control into Zalpuri, Michalik’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that upgrading device based on compatibility of the node would help to provide more intuitive ways to update the system.
In regard to claim 4, Michalik, Kosuru,  Zalpuri disclose The non-transitory computer accessible memory medium of claim 1, the rejection is incorporated herein.
Michalik disclose wherein the rules apply to multiple different device types or models. (Fig. 3, col. 7, line 42-col. 9, line 18 based on user configured number of pilot hosts, deploy test update, host type can be selected) 
In regard to claim 5, Michalik, Kosuru,  Zalpuri disclose The non-transitory computer accessible memory medium of claim 1, the rejection is incorporated herein.
But Michalik, Zalpuri fail to explicitly disclose “wherein the first results comprise an indication of at least one target device for which the update was not successful, and wherein the program instructions are further executable to cause the computing device to: determine the update was not successful because the at least one target device was not accessible; determine subsequently that the at least one target device is accessible; and update of the at least one target device in response to said subsequently determining that the at least one target device is accessible.”
Kosuru disclose wherein the first results comprise an indication of at least one target device for which the update was not successful, ([0022] [0023] [0041] [0050] [0052] determine the success or fail of the update) and wherein the program instructions are further executable to cause the computing device to:
 determine the update was not successful because the at least one target device was not accessible; ([0022] [0023] [0041] [0050] [0052] failed 
determine subsequently that the at least one target device is accessible; and update of the at least one target device in response to said determining subsequently.  (Fig. 4, [0036]-[0043] based on the node’s status, unavailable, failed, etc. the topology is determined, which can determine the nodes to update based on the topology in sequence) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Kosuru’s method of upgrading into Zalpuri and Michalik’s invention as they are related to the same field endeavor of managing group of devices. The motivation to combine these arts, as proposed above, at least because Kosuru’s upgrading device based on status of the node would help to provide component upgrade control into Zalpuri and Michalik’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that upgrading device based on status of the node would help to provide more intuitive ways to update the system.
In regard to claim 7, Michalik, Kosuru,  Zalpuri disclose The non-transitory computer accessible memory medium of claim 1, the rejection is incorporated herein.
Michalik disclose wherein the update comprises one or more of: firmware modification; firmware configuration modification; software modification; software configuration modification; at least one parameter modification; or at least one parameter configuration modification.(Fig. 3, col. 7, line 42-col. 9, line 18, software package,  operation system, etc. see Fig. 3)
In regard to claim 8, Michalik, Kosuru,  Zalpuri disclose The non-transitory computer accessible memory medium of claim 1, the rejection is incorporated herein.
Michalik disclose wherein the program instructions are further executable to implement a graphical user interface (GUI), wherein the GUI is configured to:
receive user input modifying the rules. (Fig. 3, col. 7, line 42-col. 9, line 18, user configuration user interface which user select and change the host attributes and host type, count, and head or tail first, etc.  to update)
In regard to claim 10, Michalik and Kosuru, Zalpuri disclose The non-transitory computer accessible memory medium of claim 1, the rejection is incorporated herein.
Michalik disclose wherein the program instructions are further executable to implement a graphical user interface (GUI), wherein the program instructions are executable to cause the GUI to:
receive user input specifying: (Fig. 3, col. 7, line 42-col. 9, line 18 based on user input to configure how to deploy update) 
sizes of the at least a successive portion and the further successive portions of the plurality of target devices; or rules for automatically specifying the sizes of the at least a successive portion and the further successive portions of the plurality of target devices. (col. 11, line 4-55 one or more group may be selected as pilot host groups and one or more hosts may be selected from each pilot host groups to from the pilot host group set)
In regard to claims 11-15, claims 11-15 are method claims corresponding to the media claims 1-5 above and, therefore, are rejected for the same reasons set forth in the rejections of claims 1-5.
In regard to claim 17, Michalik, and Kosuru, Zalpuri disclose The computer implemented method of claim 11, the rejection is incorporated herein.
But Michalik, and Zalpuri fail to explicitly disclose “wherein said concurrently updating of the plurality of target devices further comprises: generate further results based on monitoring the concurrent updating; and in response to the further results failing to meet further criteria, initiating sequential updating of at least a second successive portion of the plurality of target devices.”
Kosuru disclose wherein said concurrently updating of the plurality of target devices further comprises: generate further results based on monitoring the concurrent updating; ([0037][0033] monitoring and querying the database to check the status information updated)  
 and in response to the further results failing to meet further criteria, initiating sequential updating of at least a second successive portion of the plurality of target devices. ([0034] [0041] [0047]-[0048] based on the status information which is the precursor to the update, initiate sequentially update the nodes) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Kosuru’s method of upgrading into Zalpuri, Michalik’s invention as they are related to the same field endeavor of managing group of devices. The motivation to combine these arts, as proposed above, at least because Kosuru’s upgrading device based on status of the node would help to provide component upgrade control into Zalpuri, Michalik’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that upgrading device based on status of the node would help to provide more intuitive ways to update the system.
In regard to claim 18, Michalik, Kosuru,  Zalpuri disclose The computer implemented method of claim 11, the rejection is incorporated herein.
 Michalik disclose wherein the program instructions are further executable to perform: rolling back the update for at least one of the plurality of target devices. (col. 8, line 65-col9. line 18, restoring the pilot hosts in the set back to their states before the deployment) 
In regard to claims 19-23, claims 19-23 are system claims corresponding to the medium claims 1-5 above and, therefore, are rejected for the same reasons set forth in the rejections of claims 1-5.
In regard to claim 24, Michalik, Kosuru,  Zalpuri disclose The system of claim 19, the rejection is incorporated herein.
But Michalik, Zalpuri fail to explicitly disclose “wherein the first results meeting first criteria comprises confirmation that, for each target device of at least a subset of the plurality of target devices: a current state of the target device matches an expected state of the target device.”
Kosuru wherein the first results meeting first criteria comprises confirmation that, for each target device of at least a subset of the plurality of target devices: a current state of the target device matches an expected state of the target device. ([0041] [0042] [0047] if the status is failed, unavailable, the update will be halt, that means the state of the nodes need to be available (has access to the node) to continue the update process) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Kosuru’s method of upgrading into Zalpuri and Michalik’s invention as they are related to the same field endeavor of managing group of devices. The motivation to combine these arts, as proposed above, at least because Kosuru’s upgrading device based on status of the node would help to provide component upgrade control into Zalpuri and Michalik’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that upgrading device based on status of the node would help to provide more intuitive ways to update the system.
In regard to claim 25, Michalik, Kosuru, Zalpuri disclose The system of claim 24, the rejection is incorporated herein.
But Michalik, Zalpuri fail to explicitly disclose “wherein the current state of the target device is received from one or more of: the target device; cloud storage; or a storage device.”
Kosuru disclose wherein the current state of the target device is received from one or more of: the target device; cloud storage; or a storage device. ([0037] [0041] [0042] [0047] status information is from the nodes and stored in the database)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Kosuru’s method of upgrading into Zalpuri and Michalik’s invention as they are related to the same field endeavor of managing group of devices. The motivation to combine these arts, as proposed above, at least because Kosuru’s upgrading device based on status of the node would help to provide component upgrade control into Zalpuri and Michalik’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that upgrading device based on status of the node would help to provide more intuitive ways to update the system.
In regard to claim 26, Michalik, Zalpuri, Kosuru disclose The system of claim 19, the rejection is incorporated herein.
But Michalik and Zalpuri fail to explicitly disclose “wherein said concurrently updating comprises: deploying an update to a first target device; and requesting reboot of the first target device.”
Kosuru disclose wherein said concurrently updating comprises: deploying an update to a first target device; and requesting reboot of the first target device. ([0043] the node is updated and restarted)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Kosuru’s method of upgrading into Zalpuri and Michalik’s invention as they are related to the same field endeavor of managing group of devices. The motivation to combine these arts, as proposed above, at least because Kosuru’s upgrading device based on status of the node would help to provide component upgrade control into Zalpuri and Michalik’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that upgrading device based on status of the node would help to provide more intuitive ways to update the system.
In regard to claim 27, Michalik, Kosuru,  Zalpuri disclose The system of claim 19, the rejection is incorporated herein.
Michalik disclose wherein the set of rules comprises at least one of: a set of safety check rules; or a set of business rules. (col. 6, line 10-67, etc, priority rule, etc.) 
In regard to claim 28, claim 28 is a  method claim corresponding to the media claim 10 above and, therefore, is rejected for the same reasons set forth in the rejections of claim 10.
Claims 6, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Halmstad et al. US 2016/0057020, Kosuru et al. (hereinafter Kosuru) US 2012/0110150 and Zalpuri et al. (Zalpuri) US 10331428B1  as applied to claim 1, further in view of Hayton 2009/0327908
In regard to claim 6, Michalik, Zalpuri, Kosuru disclose The non-transitory computer accessible memory medium of claim 1, the rejection is incorporated herein.
But Michalik and Zalpuri, Kosuru fail to explicitly disclose “wherein the program instructions are further executable to implement a graphical user interface (GUID), wherein the first results comprise an indication of at least one target device for which the update is valid, and wherein the program instructions are further executable to cause the computing device to: receive, to the GUI, user input manually overriding the first results for the at least one target device; and exclude the at least one target device from said concurrently updating in response to said receiving user input.”
Hayton discloses wherein the program instructions are further executable to implement a graphical user interface (GUI), wherein the first results comprise an indication of at least one target device for which the update is valid, and wherein the program instructions are further executable to cause the computing device to: receive, to the GUI, user input manually overriding the first results for the at least one target device; and exclude the at least one target device from said concurrently updating in response to said receiving user input. ([0141]-[0144], [0147][0148] user has the option to override the definition of the filter and exclude the devices to perform the actions )
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Hayton’s controlling of dynamic groups of devices into Zalpuri, Kosuru, Michalik’s invention as they are related to the same field endeavor of managing group of devices. The motivation to combine these arts, as proposed above, at least because Hayton’s controlling of dynamic groups of devices based on the defined filters and overriding rule would help to provide component upgrade control into Zalpuri, Kosuru, Michalik’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that controlling of dynamic groups of devices based on the defined filters and overriding rule would help to provide more intuitive ways to update the system.
In regard to claim 16, claim 16 is a method claim corresponding to the medium claim 6 above and, therefore, is rejected for the same reasons set forth in the rejections of claim 6.
Response to Arguments
Applicant’s arguments with respect to claims 1-27 filed on 5/27/2022 have been considered but are moot because the arguments do not apply to the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
PATENT PUB. #	PUB. DATE	INVENTOR(S)	TITLE

US 20090150878 A1 	2009-06-11 	Pathak et al.
Method And System For Updating The Software Of Multiple Network Nodes

Pathak et al. disclose a method and system for updating a group of network nodes, such as a group of MFPs, with replacement software in a manner that improves network performance and the predictability of a completion time for installation of the replacement software involves throttling distribution of a software update package to avoid resource oversubscription while time-bounding distribution so that installation of the software update on all of the network nodes can be completed by a certain time and, in some embodiments, further involves determining a start time for distribution of the software update package based at least in part on a scheduled installation time selected by a network administrator, which provides a high degree of confidence that installation of the software update across the entire group of network nodes will be completed around a scheduled time (e.g. during "off hours") notwithstanding the staggered distribution of the software update package… see abstract. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUYANG XIA whose telephone number is (571)270-3045. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

XUYANG XIA
Primary Examiner
Art Unit 2143



/XUYANG XIA/Primary Examiner, Art Unit 2143